UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


    TIG INSURANCE COMPANY,

                  Judgment Creditor,

         v.                                               No. 18-mc-00129 (DLF)

    REPUBLIC OF ARGENTINA et al.,

                  Judgment Debtor.


                                  MEMORANDUM OPINION

        In this miscellaneous action, TIG Insurance Company moves for a writ of attachment and

writ of execution on a building owned by the Republic of Argentina based on two foreign

judgments it obtained in another jurisdiction. See Registration of Foreign Js., Dkt. 1; Mot. for

Emergency Relief at 2, Dkt. 2. Before the Court is Argentina’s motion to dismiss under Federal

Rule of Civil Procedure 12(b)(1). See Mot. to Dismiss at 1, Dkt. 30. For the reasons that follow,

the Court will treat the motion as a motion for relief from judgment under Federal Rule of Civil

Procedure 60(b)(4) and will grant it in part.

I.      BACKGROUND

              A. Factual Background1

        TIG is the successor in interest to two private insurance companies—the International

Surplus Lines Insurance Company and the International Insurance Company—which entered



1
  Although Argentina’s motion appears to challenge both the legal and factual sufficiency of
TIG’s jurisdictional allegations, see Mot. to Dismiss at 1, Dkt. 30, the Court need not address the
parties’ factual disputes because it resolves the legal challenges addressed in this opinion in
Argentina’s favor. Therefore, the Court “take[s] [TIG’s] factual allegations as true and
determine[s] whether [it] bring[s] the case within any of the [FSIA] exceptions to immunity
invoked by” TIG. Peterson v. Islamic Republic of Iran, 563 F. Supp. 2d 268, 272 (D.D.C. 2008)
into two casualty reinsurance contracts with Caja Nacional de Ahorro y Segurro in 1979. First

LeGros Decl. ¶¶ 2–4, Dkt. 2-6.2 Caja was a state-owned corporation created by Argentina in

1915. Custo Decl. ¶ 5, Dkt. 2-5. Under these contracts, the insurance companies paid Caja

insurance premiums for tail coverage of various losses during the contract period that could arise

after the contracts’ termination. Second LeGros Decl. ¶¶ 3, 11, Dkt. 32-4. These contracts

included arbitration provisions that survived the termination of the agreements. Second LeGros

Decl. ¶ 13; Aldort Decl. ¶ 2, Dkt. 2-3; Aldort Decl. Ex. 1 (Casualty Reinsurance Contracts) at 14,

33.

          In the 1990s, Argentina’s then-Ministry of Economy and Works and Public Services

issued two resolutions that placed Caja into liquidation. Custo Decl. ¶¶ 6–11. The first

resolution began the liquidation in 1994 and directed the Ministry to manage the process. Custo

Decl. ¶ 7. In 1998, the second resolution transferred “ascertained liabilities and contingent assets

and liabilities of Caja Nacional, derived from active reinsurance transactions in private markets

outside . . . Argentina in which [Caja] was involved . . . to the National Treasury.” Custo Decl.

¶ 8. This resolution specifically identified a $1.6 million contingent liability to TIG. Custo

Decl. ¶ 9. In 2005, Argentina’s Ministry of Economy and Production issued a final resolution

concluding the Caja liquidation and dissolving the entity. Custo Decl. ¶ 10; see also Aldort

Decl. Ex. 24, at 319. This resolution provided for Argentina to absorb all of Caja’s liquidated

and contingent assets and liabilities. Custo Decl. ¶ 11. It also directed the Ministry “to make

payments that may rise from the liquidation process” and “manage any and all legal cases that



(sixth alteration in original) (quoting Mwani v. bin Laden, 417 F.3d 1, 15 (D.C. Cir. 2005)).
Because there is no complaint in this miscellaneous case, the facts are drawn solely from TIG’s
affidavits and declarations.
2
    For simplicity, the Court will henceforth refer to TIG and its predecessors as “TIG.”


                                                   2
C[aja] . . . may be a party to and the ones that may be filed in the future.” Custo Decl. ¶ 11

(internal quotation marks omitted).

       Although TIG paid Caja the reinsurance premiums it owed, Caja “has repeatedly failed to

pay TIG for its portion of the losses under” the reinsurance contracts. First LeGros Decl. ¶ 5;

Second LeGros Decl. ¶¶ 3–6. In response, TIG brought arbitral proceedings, first against Caja

and then, after its dissolution, against Argentina. Aldort Decl. ¶ 2; First LeGros Decl. ¶ 5. TIG

sought the insurance payouts for the portion of the risk that Caja assumed in the reinsurance

contracts that TIG was paying out. Second LeGros Decl. ¶ 3. The first arbitration against Caja

culminated in a default award for TIG in 2000. Aldort Decl. ¶ 4. In 2017, TIG initiated a second

arbitration against Argentina for a different set of losses. Aldort Decl. ¶ 19. The arbitral panel

determined that Argentina was the successor-in-interest to Caja and thus liable under the

reinsurance contracts. Aldort Decl. Ex. 49 (Mar. 9, 2017, Final Order and Award) ¶¶ 1–4. This

arbitration also concluded in a default award in TIG’s favor. Aldort Decl. ¶ 20; Mar. 9, 2017,

Final Order and Award ¶ 4.

           B. Procedural History

               1.      Judgment against Caja

       On October 27, 2000, TIG petitioned the U.S. District Court for the Northern District of

Illinois to confirm an approximately $4.7 million default arbitration award against Caja. Int’l

Ins. Co. v. Caja Nacional de Ahorro y Seguro, 293 F.3d 392, 393–94 (7th Cir. 2002). Illinois

law requires certain foreign companies, before filing any pleadings, to post “a bond . . . sufficient

to secure the payment of any final judgment” that could be entered against them. Id. at 394

(quoting 215 ILCS 5/123(5)). Although Caja did not challenge the Illinois court’s subject matter

jurisdiction, it did argue that the FSIA exempted it from the above requirement to post security.




                                                 3
Id. at 394 & n.2. The district court rejected Caja’s argument, struck its pleadings, and, after Caja

refused to post security, entered default judgment against it. Id. at 394–95.

       On appeal of that default judgment, the Seventh Circuit specifically addressed subject

matter jurisdiction. Id. at 395–97. The court concluded that federal question jurisdiction was

present “pursuant to the Inter-American Convention on International Commercial Arbitration

(known popularly as the ‘Panama Convention’), codified at 9 U.S.C. §301 et seq.” Id. at 395–

96. In the alternative, the court also determined that diversity jurisdiction was available under 28

U.S.C. § 1332(a)(2) because “it [wa]s undisputed that [TIG] [wa]s an American corporation and

that Caja [wa]s an Argentinian Business entity.” Id. at 396 n.10. As another alternative basis for

jurisdiction, the court said that “even if [Caja] [wa]s a foreign instrumentality, [it] waived its

immunity in a proceeding to confirm the arbitral award” and thus jurisdiction was available

under the arbitration exception to the FSIA. Id. at 397 (citing 28 U.S.C. § 1605(a)(6)(A)).

However, the Court went on to hold that “Caja ha[d] not presented sufficient prima facie

evidence to establish that it [wa]s a foreign instrumentality under the FSIA such that it would be

entitled to immunity from posting pre-judgment security.” Id. at 399. Accordingly, the Seventh

Circuit affirmed the default judgment against Caja. Id. at 393.

       While the appeal was pending, TIG sought discovery to aid enforcement of the default

judgment. Int’l Ins. Co. v. Caja Nacional de Ahorro y Seguro, No. 00-C-6703, 2001 WL

1516730, at *1 (N.D. Ill. Nov. 28, 2001). The district court originally quashed the plaintiff’s

citation to discover assets, id. at *3, but later entered an agreed order to govern discovery,

Agreed Order, No. 00-CV-06703 (Mar. 19, 2002), Dkt. 52. On December 4, 2002, the district

court found that Caja failed to comply with its discovery obligations and sanctioned the company

at the rate of $2,000 per day. Minute Order, No. 00-CV-06703 (Dec. 4, 2002), Dkt. 64; see also




                                                  4
Int’l Ins. Co. v. Caja Nacional de Ahorro y Seguro, No. 00-CV-06703, 2004 WL 555618, at *1

(N.D. Ill. Mar. 18, 2004) (documenting discovery history). After further discovery disputes and

Caja’s failure to comply with court orders, the court increased the sanctions against the company

to $4,000 per day. Mem. Op. & Order at 3, 5, No. 00-CV-06703 (Mar. 17, 2005), Dkt. 115.

When the Northern District of Illinois revived the judgment in 2014, the total judgment against

Caja—the arbitral award, post-judgment interest, sanctions granted, and attorneys’ fees

granted—amounted to $23,898,354. Reg. of Foreign J. Ex. 1 (Clerk’s Certification of

Judgment), at 6, Dkt. 1-1.

               2.     Judgment against Argentina

       On April 14, 2017, TIG filed a second petition to confirm a default arbitral award in the

Northern District of Illinois. Pet. for Confirmation of Final Arbitration Award, No. 17-cv-2835

(N.D. Ill. Apr. 14, 2017), Dkt. 2. This petition named the Republic of Argentina as the

respondent and sought confirmation of a 2017 arbitral award against Argentina in the amount of

$3,459,489.31, inclusive of interest and costs. Id. ¶¶ 1, 3, 17–18. TIG brought the arbitration

against Argentina as the successor-in-interest to Caja to recover on TIG’s reinsurance contracts

with Caja. Id. ¶¶ 3, 7–10. In September, Argentina contested service of process. Letter from

Consulate General of the Argentine Republic, No. 17-cv-2835 (N.D. Ill. Sep. 20, 2017), Dkt. 15.

On December 6, the court overruled Argentina’s objection to service of process. Minute Entry,

No. 17-cv-2835 (N.D. Ill. Dec. 6, 2017), Dkt. 27. On January 8, 2018, the court granted TIG’s

motion for default judgment, which the clerk entered in the amount of $3,459,489.31. J. in Civil

Case, No. 17-cv-2835 (N.D. Ill. Jan. 8, 2018), Dkt. 27. The case docket does not reflect an

appearance by Argentina or any adjudication of the court’s subject matter jurisdiction.




                                                5
               3.     Enforcement of judgments

       On September 24, 2018, TIG began this proceeding against Argentina and Caja by

registering the two Northern District of Illinois judgments pursuant to 28 U.S.C. § 1963.

Registration of Foreign Js. The next day, TIG moved for emergency relief related to the real

property at 2136 R Street, N.W., Washington, D.C., a writ of attachment on the property and any

future proceeds therefrom, and a writ of execution on any future proceeds therefrom. Mots. For

Emergency Relief, Attachment-Related Relief, and Writ of Execution on Judgments at 1–3, Dkt.

2. On October 5, the Court requested additional briefing on service of process and the uses of

the property. Order at 1, Dkt. 6. On October 24, Argentina entered a special appearance for the

limited purpose of contesting service of process and this Court’s jurisdiction. Notice of Special

Appearance, Dkt. 10. On November 16, Argentina moved to dismiss this case for lack of

personal jurisdiction under Rule 12(b)(2) of the Federal Rules of Civil Procedure and insufficient

service of process under Rule 12(b)(5), Argentina’s Mot. to Dismiss at 1, Dkt. 13, but the second

argument was rendered moot by the perfection of service, see Notice Regarding Mot. to Dismiss,

Dkt. 14, and Argentina ceased contesting personal jurisdiction.

       Thereafter, Argentina opposed TIG’s motions on the grounds that the R Street property

was off the market and covered by the FSIA’s attachment immunity as a property not “used for a

commercial activity.” Argentina’s Opp’n to TIG’s Mot. for Emergency Relief, Attachment, and

Execution at 1, Dkt. 16. This Court resolved that question in Argentina’s favor. TIG Ins. Co. v.

Republic of Argentina, No. 18-mc-0129, 2019 WL 3017618, at *1 (D.D.C. July 10, 2019). The

Court held that the appropriate time period in which to analyze commercial use is at the time the

writ of attachment would issue. Id. at *2–3. Because there was no commercial use at the would-




                                                6
be time of attachment, the Court concluded that the property was immune under the FSIA. Id. at

*4–5.

        On appeal, the D.C. Circuit disagreed. TIG Ins. Co. v. Republic of Argentina, 967 F.3d

778, 780 (D.C. Cir. 2020). That court concluded that the text and purpose of the FSIA’s

attachment immunity provision require examining the record at the time of filing, not at the time

of issuance of the writ. Id. at 782. The D.C. Circuit went on to explain that, in analyzing a

property’s use, courts must consider the totality of the circumstances of the property’s past and

present use. Id. at 785–86. Thus, the court of appeals vacated this Court’s order and remanded

“to determine whether, at the time of filing, the totality of the circumstances supported

characterizing the R Street property as one ‘used for commercial activity’ and, if so, whether any

of Argentina’s other defenses bar[red] attachment of its property.” Id. at 788.

        On remand, Argentina moved to dismiss this action under Rule 12(b)(1) of the Federal

Rules of Civil Procedure for lack of subject matter jurisdiction. Mot. to Dismiss at 1, Dkt. 30. In

addition to arguing that the totality of the circumstances militated against a commercial use of

the property, Argentina also raised jurisdictional immunity under the FSIA and the Vienna

Convention in support of dismissal. See Argentina’s Mem. in Supp. of Mot. to Dismiss at 1–2,

Dkt. 30. Fully briefed, this motion is now ripe for resolution.

II.     LEGAL STANDARD3

        Rule 60(b) of the Federal Rules of Civil Procedure allows a party to seek relief from a

final judgment for one of six reasons. Fed. R. Civ. P. 60(b). “Rule 60(b)(4) authorizes relief



3
  Although Argentina brings its motion to dismiss for lack of jurisdiction under Rule 12(b)(1),
this miscellaneous action is not an independent case—there is no complaint or any other pleading
as defined by Federal Rule of Civil Procedure 7(a); rather, TIG seeks to enforce judgments
already entered by the U.S. District Court for the Northern District of Illinois. Accordingly, the
proper vehicle for Argentina to challenge the jurisdiction underlying those judgments is Rule


                                                 7
from a final order if ‘the judgment is void.’” United States v. Philip Morris USA Inc., 840 F.3d

844, 849 (D.C. Cir. 2016) (quoting Fed. R. Civ. P. 60(b)(4)). “A void judgment is a legal

nullity.” United Student Aid Funds, Inc. v. Espinosa, 559 U.S. 260, 270 (2010) (citing Black’s

Law Dictionary 1822 (3d ed. 1933)). Under this rule, “relief is available ‘only in the rare

instance where a judgment is premised either on a certain type of jurisdictional error or on a

violation of due process that deprives a party of notice or the opportunity to be heard.’” Niskey

v. Wolf, Nos. 13-cv-1269-JDB, 18-cv-3044-JDB, 2020 WL 8366838, at *2 (D.D.C. Dec. 10,

2020) (quoting Philip Morris USA, 840 F.3d at 850). Relief under Rule 60(b)(4) is appropriate

when the judgment issuing court lacked subject matter jurisdiction. See Bell Helicopter Textron,

Inc. v. Islamic Republic of Iran, 734 F.3d 1175, 1180 (D.C. Cir. 2013).

III.   ANALYSIS

       The Court will resolve Argentina’s motion in two stages. In this opinion, the Court will

address first whether Argentina can challenge in this proceeding the jurisdiction of the district

court that issued the 2018 default judgment against Argentina. The Court will then turn to

whether that court had jurisdiction under the FSIA to issue a default judgment against Argentina.

In resolving that question, this Court will address two of three possible exceptions to Argentina’s

jurisdictional immunity under the FSIA: the arbitration and commercial activity exceptions.

Finally, the Court will address jurisdictional discovery. The Court will also order supplemental

briefing and address in a forthcoming opinion two remaining issues: whether the waiver




60(b)(4). See, e.g., Bell Helicopter Textron, Inc v. Islamic Republic of Iran, 734 F.3d 1175,
1179–82 (D.C. Cir. 2013) (analyzing a non-appearing party’s challenge to the jurisdiction
underlying the judgment under Rule 60(b)(4)); Practical Concepts, Inc. v. Republic of Bolivia,
811 F.2d 1543, 1545–48 (D.C. Cir. 1987) (R.B. Ginsburg, J.) (same).


                                                 8
exception to Argentina’s jurisdictional immunity under the FSIA applies and, if necessary,

whether the 2001 default judgment against Caja can be enforced against Argentina.

           A. Argentina May Challenge Subject Matter Jurisdiction in This Proceeding

       In this proceeding, TIG attempts to enforce the 2018 default judgment against Argentina

entered by the U.S. District Court for the Northern District of Illinois. See Registration of

Foreign Js. Thus, the existence of jurisdiction in this case depends on whether that court had

jurisdiction to enter the judgment.4 See, e.g., Stansell v. Revolutionary Armed Forces of

Columbia, No. 10-mc-471, 2019 WL 4040680, at *2 (D.D.C. Aug. 26, 2019) (characterizing

subject-matter jurisdiction in enforcement proceeding as dependent on underlying judgment). As

the Second Circuit has explained in this context, “subject matter jurisdiction, once established

through the applicability of an exception to jurisdictional immunity . . . continues through post-

judgment enforcement proceedings.” Walters v. Indus. & Comm. Bank of China, Ltd., 651 F.3d

280, 295 (2d Cir. 2011); see also First City, Texas Houston, N.A. v. Rafidain Bank, 281 F.3d 48,

53–54 (2d Cir. 2002) (holding that “where subject matter jurisdiction under the FSIA exists to

decide a case, jurisdiction continues long enough to allow proceedings in aid of any money

judgment that is rendered in the case,” id. at 54). This Court must therefore “prob[e] further

back in the jurisdictional chain to examine the authority of a prior court, the judgment of which

this Court is called upon to authorize execution.” Jerez v. Republic of Cuba, 777 F. Supp. 2d 6,

16 (D.D.C. 2011) (quoting Weininger v. Castro, 462 F. Supp. 2d 457, 468 (S.D.N.Y. 2006).

       This kind of collateral attack on the jurisdiction of a judgment-issuing court is well-

established. See, e.g., Ins. Corp. of Ireland, Ltd. v. Compagnie des Bauxites de Guinee, 456 U.S.



4
 TIG also seeks to enforce in this proceeding the 2001 default judgment entered against Caja,
see Registration of Foreign Js., but as noted above, see supra Part III, this Court will defer ruling
on that judgment until after it reviews supplemental briefing.


                                                  9
694, 706 (1982) (“A defendant is always free to ignore the judicial proceedings, risk a default

judgment, and then challenge that judgment on jurisdictional grounds in a collateral proceeding.”

(citing Baldwin v. Traveling Men’s Ass’n, 283 U.S. 522, 525 (1931))). This is allowed because a

judgment issued by a court that lacks jurisdiction is null and void. See, e.g., Jerez v. Republic of

Cuba, 775 F.3d 419, 422 (D.C. Cir. 2014); see also Burnham v. Superior Court of Cal., Cnty. of

Marin, 495 U.S. 604, 608 (1990) (plurality opinion) (“The proposition that the judgment of a

court lacking jurisdiction is void traces back to the English Year Books.”). In explaining this

procedural posture, the D.C. Circuit wrote that a foreign defendant may “refrain from appearing”

in merits proceedings, thereby exposing itself to “the risk of default judgment.” Practical

Concepts, Inc. v. Republic of Bolivia, 811 F.2d 1543, 1547 (D.C. Cir. 1987) (R.B. Ginsburg, J.).

“When enforcement of the default judgment is attempted, however, [it] may assert [its]

jurisdictional objection. If [it] prevails on the objection, the default judgment will be vacated. If

[its] loses on the jurisdictional issue, on the other hand, [its] day in court is normally over” and it

cannot “defend on the merits.” Id.

       In this proceeding, Argentina may collaterally attack the jurisdiction of the district court

that entered the 2018 judgment against Argentina because Argentina never contested the

jurisdiction of that court; the court entered the judgment after Argentina failed to appear. See

Judgment in a Civil Case, No. 17-cv-2835 (N.D. Ill. Jan. 8, 2018), Dkt. 29; Minute Entry, No.

17-cv-2835 (N.D. Ill. Dec. 6, 2017), Dkt. 27. And even though the parties did not dispute

subject matter jurisdiction in the initial briefing in this proceeding, see Mem. Op. at 2–3, Dkt. 23,

Argentina’s jurisdictional arguments remain ripe for review. Federal courts have an “ongoing

obligation to ensure that ‘[they are] acting within the scope of [their] jurisdictional authority.’”

Hardy v. N. Leasing Systems, Inc., 953 F. Supp. 2d 150, 155 (D.D.C. 2013) (quoting Ha v. U.S.




                                                  10
Dep’t of Educ., 680 F. Supp. 2d 45, 46 (D.D.C. 2010)); see also Kontrick v. Ryan, 540 U.S. 443,

455 (2004) (“A litigant generally may raise a court’s lack of subject-matter jurisdiction at any

time in the same civil action, even initially at the highest appellate instance.” (citation omitted)).

Thus, a party may raise subject matter jurisdiction “at any stage in the litigation, even after trial

and the entry of judgment,” Arbaugh v. Y&H Corp., 546 U.S. 500, 506 (2006), or on appeal, see

Athens Community Hosp., Inc. v. Schweiker, 686 F.2d 989, 992 (D.C. Cir. 1982). It can even be

raised “by a party that once conceded the tribunal’s subject-matter jurisdiction.” Sebelius v.

Auburn Regional Medical Ctr., 568 U.S. 145, 153 (2013).

       Argentina’s jurisdictional argument is also not untimely, as TIG contends, see TIG’s

Opp’n at 8 n.5. The D.C. Circuit has long held that “Rule 60(b)(4) motions are not governed by

a reasonable time restriction,” Bell Helicopter Textron, 734 F.3d at 1179 (citing Austin v. Smith,

312 F.2d 337, 343 (D.C. Cir. 1962)), because a void judgment is “a legal nullity,” Combs v. Nick

Garin Trucking, 825 F.2d 437, 442 (D.C. Cir. 1987) (quoting 7 J. Moore & J. Lucas, Moore’s

Federal Practice, ¶ 60.25[2], at 60–224 (1985)). A void judgment cannot “acquire validity

because of laches on the part of him who applies for relief from it.” Austin, 312 F.2d at 343.

       For these reasons, Argentina can contest the jurisdiction of the judgment-issuing court in

this collateral enforcement proceeding.

           B. Jurisdiction Under the FSIA Is Unavailable

       The FSIA “provides the sole basis for obtaining jurisdiction over a foreign state in the

courts of this country.” Saudi Arabia v. Nelson, 507 U.S. 349, 355 (1993) (quoting Argentine

Republic v. Amerada Hess Shipping Corp., 488 U.S. 428, 443 (1989)); see 28 U.S.C. § 1330

(granting original jurisdiction to district courts over actions against foreign states); id. § 1604

(establishing immunity). The general rule is that the “foreign sovereign is immune from the




                                                  11
jurisdiction of ‘the courts of the United States and of the States,’ except insofar as a particular

case comes within one of the several statutory exceptions to the rule of immunity.” Princz v.

Fed. Republic of Germany, 26 F.3d 1166, 1171 (D.C. Cir. 1994) (quoting 28 U.S.C. § 1605

(establishing exceptions)). Accordingly, “the FSIA begins with a presumption of immunity,

which the plaintiff bears the initial burden to overcome by producing evidence that an exception

applies.” Bell Helicopter Textron, 734 F.3d at 1183. The foreign sovereign then bears “the

burden of persuasion” of “establish[ing] the absence of the factual basis by a preponderance of

the evidence.” Agudas Chasidei Chabad of U.S. v. Russian Federation, 528 F.3d 934, 940

(D.C. Cir. 2008).

       In this case, TIG argues that three exceptions to sovereign immunity apply. First, it

contends that the U.S. District Court for the Northern District of Illinois had jurisdiction to enter

the 2018 default judgment against Argentina under the FSIA’s arbitration exception to sovereign

immunity. See TIG’s Opp’n at 9 (citing 28 U.S.C. § 1605(a)(6)). In the alternative, TIG

maintains that jurisdiction was available under the waiver exception to sovereign immunity. See

id. at 22–23 (citing 28 U.S.C. § 1605(a)(1)). Finally, it asserts that the commercial activity

exception applied. See id. at 23 n.19. The Court will address each in turn.

               1. Arbitration exception

       The arbitration exception provides that immunity is not available in any case “in which

the action is brought, either to enforce an agreement made by a foreign state with or for the

benefit of a private party to submit to arbitration all or any differences which have arisen or may

arise between the parties . . . or to confirm an award made pursuant to such an agreement to

arbitrate.” 28 U.S.C § 1605(a)(6). It is undisputed that the reinsurance contracts that form the

basis of the arbitral award are agreements that call for the arbitration of differences. See




                                                  12
Argentina’s Mem. at 4; TIG’s Opp’n at 3–4. And the parties agree that Caja—not Argentina—

was the contracting party to those agreements. First LeGros Decl. ¶¶ 2–4; see also First LeGros

Decl. Exs. B, C, Dkt. 2-6 (executed contracts). They disagree, however, on whether those

agreements were “made by a foreign state”—that is, Argentina—as required by the FSIA. This

Court concludes that they were not.

       The scope of the FSIA’s exception for agreements “made by a foreign state” is a question

of statutory interpretation. See Asociacion de Reclamantes v. United Mexican States, 735 F.2d

1517, 1521 (D.C. Cir. 1984) (explaining that interpreting FSIA exceptions required

“determin[ing] what Congress meant by the language in this particular statute”). “Make,” in the

context of “make a contract,” means “[t]o agree upon, and conclude or adopt, a contract[;] [i]n

case of a written contract, to reduce it to writing, execute it in due form, and deliver it as

binding.” Make a contract, Black’s Law Dictionary (5th ed. 1979). On its face, the past

participial phrase “made by” refers to the parties who reduced the arbitration agreement to

writing, executed, and delivered it at the time of formation—i.e., the point at which that

agreement was “made.” See 28 U.S.C § 1605(a)(6). In that respect, the FSIA’s exception can

apply only to the parties that formed or “made” the agreement, see Gater Assets Ltd. v. AO

Moldovagaz, 2 F.4th 42, 68 (2d Cir. 2021) (noting that “[a] contract can be said to be ‘made by’

only the parties to it”), and therefore cannot apply to parties that merely obtained liability under

it.

       This interpretation is consistent with the purpose of the arbitration exemption. As the

Second Circuit explained, Congress enacted the exemption “to implement the Inter-American

Convention on International Commercial Arbitration.” Gater Assets, 2 F.4th at 68 n.28 (quoting

An Act to Implement the Inter–American Convention on International Commercial Arbitration,




                                                  13
Pub. L. No. 100-669, 102 Stat. 3969 (1988)). That convention, in turn, applies to “parties” who

have “undertake[n] to submit to arbitral decision any differences that may arise or have arisen

between them” in either a formal or informal “agreement.” Id. (quoting Inter-American

Convention on International Commercial Arbitration, art. 1, done Jan. 30, 1975, T.I.A.S. 90-

1027, 1438 U.N.T.S. 245). There is no reason to suppose that Congress, in authorizing suits

against foreign states that agreed to arbitration, also authorized suits against states who later

incurred liability under contracts that provide for arbitration. Because Argentina did not make

the contracts at issue here, the arbitration exception does not authorize suit against Argentina.

See First LeGros Decl. Exs. B, C (showing that Caja executed the reinsurance contracts decades

before Argentina assumed its assets and liabilities).

       TIG resists this conclusion, arguing that the arbitration exemption incorporates general

principles of contract law, under which Argentina is liable for Caja’s debts. See TIG’s Opp’n at

11–20. But whether “a statute withdraws sovereign immunity is ‘analytically distinct’ from” the

question of liability. Owens v. Republic of Sudan, 864 F.3d 751, 807 (D.C. Cir. 2017), vacated

and remanded on other grounds by Opati v. Republic of Sudan, 140 S. Ct. 1601 (2020). Cf.

United States v. Mitchell, 463 U.S. 206, 218 (1983) (explaining that United States’ waiver of

immunity under the Tucker Act was analytically distinct from whether “statutes or regulations . .

. can be interpreted as requiring compensation”). Here, if Congress had intended the arbitration

exception to turn on liability, it could have tied that exception to agreements that “bound” or

“governed” foreign states, as opposed to agreements that those states “made.” See 28 U.S.C

§ 1605(a)(6). For those reasons, the Second Circuit called into question whether “direct benefits

estoppel can apply not only to bind a private party to an arbitration agreement but also to

abrogate a state’s immunity under the FSIA’s arbitration immunity exception.” Gater Assets, 2




                                                  14
F.4th at 67. For the same reasons, and squarely confronted with the question, this Court

concludes that direct benefit estoppel does not waive immunity under § 1605(a)(6).5

       The same logic applies to TIG’s arguments that the arbitration exception applies because

Argentina is Caja’s successor-in-interest and assumed Caja’s assets and liabilities. See TIG’s

Opp’n at 11–18. Those—along with equitable estoppel, see id. at 19–20—are theories of

substantive contract law liability that apply to arbitration agreements as they do to normal

contracts. See, e.g., Fisser v. Int’l Bank, 282 F.2d 231, 233 (2d Cir. 1960) (explaining that the

“generally operative principles of contract law” apply to determine to whom the obligation to

arbitrate attaches). And when those theories do not intersect with the statutory framework of

jurisdictional sovereign immunity, it is the end of the inquiry. See, e.g., Invista N. Am., S.À.R.L.

v. Rhodia Polyamide Intermediates S.A.S., 503 F. Supp. 2d 195, 201–02 (D.D.C. 2007) (applying

contract-law assumption principles to arbitration agreement). Accordingly, even if Argentina is

Caja’s successor-in-interest, assumed Caja’s contractual liabilities, or is equitably estopped from

denying those liabilities, the arbitration agreements were nonetheless not “made by” Argentina

so as to waive sovereign immunity.6

       Finally, TIG advances an alter ego theory to establish jurisdiction under the FSIA’s

arbitration exception. See TIG’s Opp’n at 20–21. Under this theory, “an incorporated entity . . .


5
 In Gater Assets, the Second Circuit both provided a more considered analysis than its past
“suggest[ions] in dicta,” 2 F.4th at 67 (citing Monesgasque de Reassurances S.A.M. v. Nak
Naftogaz of Ukraine, 311 F.3d 488, 501 (2d Cir. 2002)), and questioned the reasoning of the
district court in that case, see id. at 67–68 (discussing Gater Assets Ltd. v. AO Gazsnabtranzit,
413 F Supp. 3d 304, 325–27 (S.D.N.Y. 2019)). TIG’s reliance on Monesgasque and the district
court’s opinion in Gater Assets, see TIG’s Opp’n at 10–11, is thus misplaced.
6
  The natural consequence of this—that Argentina might be liable under the contract but unable
to be sued over it—is within the very nature of immunity because it renders a potentially liable
party incapable of being sued. See, e.g., Mitchell v. Forsyth, 472 U.S. 511, 525 (1985) (noting
that “the essence of absolute immunity is its possessor’s entitlement not to have to answer for his
conduct in a civil damages action”).


                                                 15
is not be regarded as legally separate from its owners,” First Nat’l Bank v. Banco Para El

Comercio Exterior de Cuba (Bancec), 462 U.S. 611, 629 (1983), where the foreign state so

extensively controls the entity such “that a relationship of principal and agent is created,” id., or

where “adher[ing] blindly to the corporate form . . . would cause . . . injustice,” id. at 632.

Applying this theory here, if Caja were an alter ego of Argentina when the reinsurance contracts

were made, then the contracts would have been “made by” Argentina to the same extent as they

were made by Caja.

       Bancec provides the framework for determining whether a foreign corporate entity is an

alter ego of a foreign sovereign. See, e.g., DRC, Inc. v. Republic of Honduras, 71 F. Supp. 3d

201, 208–14 (D.D.C. 2014) (applying Bancec). First, there is “a baseline rule ‘that government

instrumentalities established as juridical entities distinct and independent from their sovereign

should normally be treated as such.’” GSS Grp. Ltd. v. Nat’l Port Auth., 680 F.3d 805, 814 (D.C.

Cir. 2012) (quoting Bancec, 462 U.S. at 626–27). This “presumption of the juridical

separateness of entities also applies to jurisdictional issues.” Foremost-McKesson, Inc. v.

Islamic Republic of Iran, 905 F.2d 438, 446 (D.C. Cir. 1990). But the presumption can “be

overcome where the foreign state so extensively controlled the instrumentality ‘that a

relationship of principal and agent is created,’ or where . . . ‘adhering blindly to the corporate

form would cause injustice.’” TMR Energy Ltd. v. State Prop. Fund of Ukraine, 411 F.3d 296,

301 (D.C. Cir. 2005) (cleaned up) (quoting Bancec, 462 U.S. at 629, 632).

       As the proponent of the alter ego theory, “the burden of proof on this issue [is] squarely

on” TIG. Estate of Heiser v. Islamic Republic of Iran, 885 F. Supp. 2d 429, 435 (D.D.C. 2012).

This presents an uphill battle for TIG because it “bears the burden of asserting facts sufficient to”

establish either an agency relationship or fraud or injustice. Foremost-McKesson, 905 F.2d at




                                                  16
447; see De Letelier v. Republic of Chile, 748 F.2d 790, 795 (2d Cir. 1984) (placing burden on

plaintiff to establish that separate entity “was not entitled to separate recognition”). There is

such a high bar because a sovereign’s decision “to create an instrumentality with a separate legal

personality . . . normally should be respected by our courts.” DRC, 71 F. Supp. 3d at 210 (citing

Bancec, 462 U.S. at 626–27).

       TIG does not appear to challenge that the presumption of separateness applies. See TIG’s

Opp’n at 20–21. And TIG has not proffered any evidence that suggests the absence of some of

the key characteristics of independence that courts consider in this context: “creation by an

enabling law that prescribes the instrumentality’s powers and duties; establishment as a separate

juridical entity with the capacity to hold property and to sue and be sued; management by a

government-selected board; primary responsibility for its own finances; and operation as a

distinct economic enterprise that often is not subject to the same administrative requirements that

apply to government agencies.” DRC, 71 F. Supp. 3d at 209 (citing Bancec, 462 U.S. at 624). In

fact, TIG’s own filings show the presence of a number of them. See, e.g., Aldort Decl. Ex. 24,

Dkt. 32-5, at 2 (noting belief that “Caja is a corporation organized and previously existing under

the laws of Argentina”); id. (noting that “Caja ceased being a separate juridical entity” after the

liquidation process was completed in 2005). Thus, Caja’s “establishment as a juridically

independent entity entitles it to a presumption of separateness from the Republic for purposes of

determining whether the” judgment-issuing “[c]ourt ha[d] subject matter jurisdiction.” DRC, 71

F. Supp. 3d at 214.

       To overcome the presumption of separateness under the agency theory, TIG must show

that Argentina exercised such control over Caja that “it significantly exceed[ed] the normal

supervisory control exercised by any corporate parent over its subsidiary and, indeed,




                                                 17
amount[ed] to complete domination of the subsidiary.” Transamerica Leasing, Inc. v. La

Republica de Venezuela, 200 F.3d 843, 848 (D.C. Cir. 2000). Alternatively, Argentina must

have “exercise[d] its control in such a way as to make the [Caja] its agent.” Id. at 849. In this

context, mere ownership of “a majority of a corporation’s stock or . . . appointing its Board of

Directors” is insufficient. Id. “[T]he relationship of principal and agent does not obtain unless

the parent has manifested its desire for the subsidiary to act upon the parent’s behalf, the

subsidiary has consented so to act, the parent has the right to exercise control over the subsidiary

with respect to matters entrusted to the subsidiary, and the parent exercises its control in a

manner more direct than by voting a majority of the stock in the subsidiary or making

appointments to the subsidiary’s Board of Directors.” Id. (citing Restatement (Second) of

Agency § 1).

       Although TIG says the record is “replete with support” of Argentina’s control over Caja,

see TIG’s Opp’n at 20, that is not the case. TIG points to Argentina’s liquidation resolutions as

evidence “that Caja existed under Argentina’s complete control” and “in some stage of

significant undercapitalization,” id. (citation omitted). But Argentina passed these resolutions in

the 1990s and 2000s, in the process of liquidating Caja. See Custo Decl. ¶¶ 5–12. Thus, they tell

us little about whether Caja was Argentina’s alter ego at the relevant time—when the contracts

“were made.” In any event, these resolutions actually cut against TIG. The need for legal

resolutions to wind up Caja suggests that Argentina did not regularly exert such great control

over Caja on a day-to-day basis so as to make Caja its agent. And even if Argentina “ha[d] the

right to control [Caja], it must actually [have] exercise[d] that control.” In re Kaiser Grp. Int’l,

Inc., 730 F. Supp. 2d 247, 252 (D.D.C. 2010). TIG has offered no evidence that Argentina

exercised control over Caja when these contracts were formed. Accordingly, the Court




                                                 18
concludes that TIG has not made a showing sufficient to overcome the high bar to establishing

an agency relationship and rebut the “presumption of juridical separateness,” Foremost-

McKesson, 905 F.2d at 446.

       The presumption of separateness also can be overcome under the fraud or injustice theory

(1) “where a foreign sovereign intentionally seeks to gain a benefit while using the legally

separate status of its instrumentality as a shield to guard against concomitant costs or risks,”

DRC, 71 F. Supp. 3d at 218 (citing Bancec, 462 U.S. at 630–33); (2) “where a sovereign

otherwise unjustly enriches itself through the instrumentality,” id. (citing Transamerica Leasing,

200 F.3d at 854); (3) “where a sovereign uses its instrumentality to defeat a statutory policy,” id.

(citing Transamerica Leasing, 200 F.3d at 854); or (4) “where an instrumentality has been

cloaked with the apparent authority of the sovereign, and the complaining party reasonably relies

upon that manifestation of authority,” id. (citing Transamerica Leasing, 200 F.3d at 850). None

of these circumstances are present here.

       In Bancec, the Supreme Court addressed the first circumstance and explained that

“Bancec was not entitled to its presumption of independent status where it was clear that ‘the

Cuban Government [itself] could not bring suit in a United States court without also subjecting

itself to its adversary’s counterclaim,’ and where, due to the fact that ‘Bancec was dissolved

before Citibank filed its answer,’ ‘the Cuban Government and [its central bank] . . . would be the

only beneficiaries of any recovery.’” GSS Grp. Ltd. v. Republic of Liberia, 31 F. Supp. 3d 50, 63

(D.D.C. 2014) (quoting Bancec, 462 U.S. at 630–32) (alterations in original). A foreign

sovereign cannot use its instrumentality as a sword in U.S. courts while retaining its own shield

of sovereign immunity from relevant counterclaims. See Bancec, 462 U.S. at 633–34

(“[I]nternationally recognized equitable principles” prevented “the injustice that would result




                                                 19
from permitting a foreign state to reap the benefits of our courts while avoiding the obligations of

international law.”). Here, there is no evidence that Argentina is trying to reap the benefits of

American courts while avoiding potential downside, so this kind of fraud or injustice is not

present.

       TIG has not shown that Argentina “unjustly enriche[d] itself through” Caja. DRC, 71 F.

Supp. 3d at 218. This occurs where the sovereign “manipulate[s] [the subsidiary] in order to

obtain a financial benefit from the” counterparty “for which it had no intention of paying.”

Transamerica Leasing, 200 F.3d at 854. TIG has proffered no evidence that Argentina

manipulated Caja when the insurance contracts were signed so that Argentina could benefit from

them without risk. In fact, TIG has proffered no evidence that, at the time of contracting, Caja

operated under any substantial influence by Argentina or in any way different from an insurance

company’s standard counterparties. Accordingly, the Court concludes that this circumstance is

also not present.

       Nor has TIG show that Argentina acted with either a statutory policy or cloak of apparent

authority with reasonable reliance. See DRC, 71 F. Supp. 3d at 218. There is no evidence that

Argentina used Caja “to defeat any statutory policy of either [Argentina] or the United States.”

Transamerica Leasing, 200 F.3d at 854. And there is no evidence from TIG’s filings that Caja

appeared to act with the authority of Argentina and TIG so relied on that appearance.

       In sum, the Court concludes that there is not a wrong “constitute[ing] either ‘fraud’ or

‘misuse of the corporate form to promote injustice,’” but rather “simply a run of the mill alleged

contractual breach.” GSS Grp. Ltd. v. Nat’l Port Auth. of Liberia, 822 F.3d 598, 608 (D.C. Cir.

2016) (quoting Bridas S.A.P.I.C. v. Gov’t of Turkm.¸ 447 F.3d 411, 416–17 (5th Cir. 2006)).

Thus, the arbitration exception does provide an exception to Argentina’s immunity.




                                                 20
               2. Waiver exception

       The FSIA’s waiver exception provides that sovereign immunity is unavailable when “the

foreign state has waived its immunity either explicitly or by implication.” 28 U.S.C.

§ 1605(a)(1). At issue here is implied waiver. See TIG’s Opp’n at 22–24. The D.C. Circuit has

explained that the implied waiver provision must be construed narrowly. Creighton Ltd. v. Gov’t

of Qatar, 181 F.3d 118, 122 (D.C. Cir. 1999). Implied waiver of sovereign immunity occurs in

three situations: “‘where a foreign state has filed a responsive pleading without raising the

defense of sovereign immunity’; where a foreign state agrees to participate in arbitration in

another country; and where a foreign state agrees in a contract that the laws of another country

will govern that contract.” Inversora Murten, S.A. v. Energoprojekt Holding Co., 671 F. Supp.

2d 152, 155 (D.D.C. 2009) (quoting World Wide Minerals, Ltd. v. Republic of Kazakhstan, 296

F.3d 1154, 1161 n.11 (D.C. Cir. 2002)). None is applicable here.

       Argentina did not file a responsive pleading in the cases underlying the judgments TIG

seeks to enforce here, nor has it filed a responsive pleading in this enforcement action. “[T]he

only filings that are considered pleadings are a complaint, an answer to a complaint, an answer to

a counterclaim designated as a counterclaim, an answer to a crossclaim, a third-party complaint,

an answer to a third-party complaint, and a reply to an answer.” Id. (citing Fed. R. Civ. P. 7(a));

see also Adkins v. Safeway, Inc., 985 F.2d 1101, 1102 (D.C. Cir. 1993)). In the cases underlying

the judgment, Argentina did not make an appearance, much less file a pleading. See supra

section III.A. And in this enforcement action, no pleadings have been filed. Therefore, filing a

responsive pleading without raising sovereign immunity cannot serve as a basis for an implied

waiver of sovereign immunity.




                                                21
       But it is unclear from the parties’ briefs whether the second or third bases for implied

waiver could be applicable here. It is clear that Caja agreed to participate in arbitration in

another country by selecting Chicago, Illinois, as the seat of arbitration, and Caja agreed that

laws of another country (the United States) would govern the reinsurance contracts. See Aldort

Decl. Ex. 1, at 13–14, 32–33 (Reinsurance Contracts). What is not clear is whether the

Argentinian resolutions that liquidated Caja and transferred its assets and liabilities to Argentina

effected a legal change such that Argentina agreed to the reinsurance contracts. The Court will

therefore order the parties to file supplemental briefs addressing the legal effect of the

resolutions.

           3. Commercial activity exception

       The FSIA also provides an exception from immunity for cases “in which the action is

based upon a commercial activity carried on in the United States by the foreign state; or upon an

act performed in the United States in connection with a commercial activity of the foreign state

elsewhere; or upon an act outside the territory of the United States in connection with a

commercial activity of the foreign state elsewhere and that act causes a direct effect in the United

States.” 28 U.S.C. § 1605(a)(2). TIG suggests that Argentina does not challenge this exception.

See TIG’s Opp’n at 23 n.19. But this exception is inapplicable for the same reason that the

arbitration exception does not apply—there was no commercial activity “by” or “of” Argentina.

See, e.g., Wye Oak Tech., Inc. v. Republic of Iraq, 24 F.4th 686, 700–01 (D.C. Cir. 2022)

(explaining that “it is the foreign state that has to have engaged in activity” being analyzed under

the commercial exception). Rather, there was commercial activity “by” or “of” Caja, which is

not the same. See supra section III.B.1. Accordingly, this exception also cannot abrogate

Argentina’s sovereign immunity.




                                                 22
           C. Jurisdictional Discovery Is Not Available

       Finally, the Court turns to TIG’s one sentence request for jurisdictional discovery on the

question of whether Caja is Argentina’s alter ego. See TIG’s Opp’n at 21. To obtain

jurisdictional discovery, a party “must have at least a good faith belief that such discovery will

enable it to show that the court has . . . jurisdiction over the defendant.” Caribbean Broad. Sys.,

Ltd. v. Cable & Wireless P.L.C., 148 F.3d 1080, 1090 (D.C. Cir. 1998). The party must also

make a “detailed showing of what discovery it wishes to conduct or what results it thinks such

discovery would produce.” NBC-USA Hous., Inc., Twenty-Six v. Donovan, 774 F. Supp. 2d 277,

295 (D.D.C. 2011) (quoting Atlantigas Corp. v. Nisource, Inc., 290 F. Supp. 2d 34, 53 (D.D.C.

2003)). “Where there is no showing of how jurisdictional discovery would help [the party]

discover anything new, ‘it [is] inappropriate to subject [the opposing party] to the burden and

expense of discovery.” Id. (quoting Atlantigas, 290 F. Supp. 2d at 53) (second alteration in

original). Likewise, a party “may not use jurisdictional discovery to ‘conduct a fishing

expedition in the hopes of discovering some basis of jurisdiction.’” Nuevos Destinos, LLC v.

Peck, No. 15-cv-1846, 2019 WL 78780, at *13 (D.D.C. Jan. 2, 2019) (quoting In re Papst

Licensing GMBH & Co. KG Litig., 590 F. Supp. 2d 94, 101 (D.D.C. 2008)).

       In the FSIA context, there is a heightened requirement to obtain jurisdictional discovery.

“[J]urisdictional discovery should not be ordered when to do so would frustrate the significance

and benefit of entitlement to immunity from suit.” Peterson v. Islamic Republic of Iran, 563 F.

Supp. 2d 268, 274 (D.D.C. 2008) (citation and internal quotation marks omitted). It “should be

carefully controlled and limited” so as not to “burden[] a sovereign that proves to be immune

from suit.” Phoenix Consulting Inc. v. Republic of Angola, 216 F.3d 36, 40 (D.C. Cir. 2000)

(citing Foremost-McKesson, 905 F.2d at 449). Here, TIG has provided no evidence that Caja




                                                 23
was Argentina’s alter ego at the relevant point in time—when the reinsurance contracts were

formed. Nor has it indicated what discovery it would conduct to support its theory, let alone

filed an appropriate motion to that effect, see, e.g., GSS Grp. Ltd. v. Nat’l Port Auth., 680 F.3d at

812 (explaining that reservation of “the right to conduct appropriate discovery” in the footnote of

an opposition memorandum was not a sufficient request for jurisdictional discovery).

Accordingly, the Court will deny TIG’s request for jurisdictional discovery.

                                         CONCLUSION

       For the foregoing reasons, the Court concludes that the FSIA’s arbitration and

commercial activity exceptions to sovereign immunity do not apply to the 2018 judgment against

Argentina. Thus, the Court grants Argentina’s motion in part. But the Court defers ruling on

(1) the waiver exception’s applicability to the 2018 judgment and (2) whether the 2001 judgment

against Caja can be enforced against Argentina, until after the parties file supplemental briefs. A

separate order consistent with this decision accompanies this memorandum opinion.


                                                              ________________________
                                                              DABNEY L. FRIEDRICH
                                                              United States District Judge
April 18, 2022




                                                 24